     Case 2:19-cv-00617-KJM-AC Document 42-1 Filed 06/17/21 Page 1 of 2


 1   COSCA LAW CORPORATION
     CHRIS COSCA SBN 144546
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   Telephone: 914-367-0090
     Facsimile: 888-763-9761
 8   Pro Hac Vice

 9   Attorneys for Plaintiffs
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
      MARK BAIRD and                                    Case No. 2:19-CV-00617
14    RICHARD GALLARDO,
15                                                      DECLARATION OF
                         Plaintiffs,                    AMY L. BELLANTONI IN SUPPORT OF
16           v.                                         PLAINTIFFS’ MOTION FOR A
                                                        CONTINUANACE OF THE RETURN
17    ROB BONTA, in his official capacity as            DATE FOR PLAINTIFFS’ SECOND
18    Attorney General of the State of California,      PRELIMINARY INJUNCTION MOTION
      and DOES 1-10,
19                                                      Date:        June 18, 2021
                                                        Time:        10:00 a.m.
20                       Defendants.                    Room:        3
21                                                      Judge:       Hon. Kimberly J. Mueller

22

23

24                              DECLARATION OF AMY L. BELLANTONI

25          1.      I am an attorney with The Bellantoni Law Firm, PLLC, attorneys of record for
26   Plaintiffs, Mark Baird and Richard Gallardo. I am admitted to practice law before the United
27   States District Court for the Eastern District of California, pro hac vice. I am also admitted to

28   practice law before the Southern, Eastern, and Northern District Courts of the State of New York,
                                                     1
                  __________________________________________________________
       DECLARATION OF AMY L. BELLANTONI ISO REQUEST FOR CONTINUANCE OF RETURN
           DATE FOR PLAINTIFFS’ SECOND MOTION FOR A PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 42-1 Filed 06/17/21 Page 2 of 2


 1   the Second Circuit Court of Appeals, the District Court of the District of Columbia, and United

 2   States Supreme Court. I have personal knowledge of the facts set forth herein and, if called and

 3   sworn as a witness, could and would testify competently thereto.

 4          2.      On June 15, 2021, I contacted counsel for Defendant Attorney General Xavier

 5   Becerra, Deputy Attorney General R. Matthew Wise, Esq. by phone to meet and confer regarding

 6   Plaintiffs’ intention to file a motion for a continuance of the return date for Plaintiffs’ Second

 7   Motion for a Preliminary Injunction form June 18, 2021 to July 16, 2021.

 8          3.      There is good cause to extend this deadline. Within the past 2 weeks, Plaintiffs’

 9   counsel was required to meet filing deadlines for 2 administrative appeals, a reply brief for a state

10   court appeal, drafting and filing an appeal in state court, drafting and filing 2 federal court

11   complaints in multi-plaintiff actions, one if which required the filing of a temporary restraining

12   order and supporting documents, and arguing an appeal in a state court proceeding. During the

13   same time period, I was out of the office sick for approximately 3 days.

14          4.      Defendant’s counsel has consented to the requested relief.

15

16   I declare under penalty of perjury under the laws of the United States of America that the

17   foregoing is true and correct.

18
     Dated: July 17, 2021                                   /s/ Amy L. Bellantoni_____________
19
                                                             Amy L. Bellantoni, Esq.
20                                                          Attorney for Plaintiffs
                                                            Pro Hac Vice
21                                                          abell@bellantoni-law.com
22

23

24

25

26

27

28
                                               2
                  __________________________________________________________
       DECLARATION OF AMY L. BELLANTONI ISO REQUEST FOR CONTINUANCE OF RETURN
           DATE FOR PLAINTIFFS’ SECOND MOTION FOR A PRELIMINARY INJUNCTION
